Citation Nr: 0948439	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
April 1980, and August 1991 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to nonservice 
connected pension benefits. 

Pursuant to the appellant's request, a hearing before a 
member of the Board was scheduled for April 2007.  A notation 
associated with the claims file indicates that the appellant 
did not appear for this hearing.  Since she failed to report 
for the hearing or provide an explanation for her absence, 
and she has not requested that the hearing be rescheduled, 
her hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that she is unable to secure or follow 
gainful employment as a result of multiple physical 
disabilities.  

Veterans of a period of war are entitled to VA nonservice-
connected pension benefits if they are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, provided that they 
have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3, 3.314(b).  A rating of permanent and total disability 
will be assigned to Veterans who are basically eligible and 
who are unable to secure and follow a substantially gainful 
occupation by reason of disability which is likely to be 
permanent.  38 C.F.R. §§ 4.17, 4.18.  

Permanent and total disability for pension purposes is held 
to exist when there is a single disability ratable at 60 
percent or more, or where there are two or more disabilities 
with a combined evaluation of 70 percent or more, with at 
least one of the disabilities rated at least 40 percent, and 
the Veteran is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as the 
result of such disability.  38 C.F.R. § 4.16.  
Unemployability may be established on the basis of the 
particular circumstances of the Veteran, including 
disabilities in combination with employment, background, and 
age.  38 U.S.C.A. §§ 1502, 1521, 5107 (b); 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.342, 4.17, 4.19.

In this case, the Veteran satisfies the requirement of 
serving during a period of war, in the Persian Gulf War era.  
Service connection is in effect for hypertension, rated as 10 
percent disabling.  Her nonservice-connected disabilities are 
listed as status post-total abdominal hysterectomy, rated as 
50 percent disabling; status post-left modified radical 
mastectomy for breast carcinoma, rated as 40 percent 
disabling; swelling of the bones and joints, rated as non-
disabling; a right arm disability, rated as non-disabling; 
and refractive error of the eyes, rated as non-disabling.  
Her combined rating for pension purposes is 70 percent.  
Therefore the Veteran meets the schedular requirements for 
consideration for nonservice-connected pension benefits.  
38 C.F.R. §§ 4.16, 4.25.

The Board observes, however, that there insufficient recent 
medical evidence of record in order to properly address the 
Veteran's claim.  In August 2004, the Veteran indicated that 
she had been treated at Crosby Memorial Hospital.  It appears 
that treatment records from Crosby Memorial Hospital for 
treatment rendered after 2003 have not been associated with 
the claims file.  Additionally, in December 2004, the Veteran 
reported that she had applied for Social Security 
Administration (SSA) benefits.  Although an October 2005 
notation in the file shows that the RO contacted SSA and was 
informed that the Veteran was denied benefits, VA has a 
statutory duty to obtain her SSA records.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 
168 (2000); Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Therefore, those records should be obtained on remand.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran was last examined in 2006, and there are no 
treatment records associated with the claims file after 
September 2006.  Therefore, the Board finds that a current 
examination is necessary.  Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names, addresses, and dates of treatment 
for all medical care providers who for any 
disabilities, to include VA and non-VA 
providers and inpatient and outpatient 
treatment records.  Then, request those 
records, to specifically include records 
from Biloxi VAMC after September 2006, and 
Crosby Memorial Hospital after 2003.

2.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon in that 
decision.

3.  After any additional evidence has been 
obtained and added to the record, schedule 
the Veteran for a VA examination to 
determine whether she is permanently and 
totally disabled.  The examiner must 
review the claim file and should note that 
review in the report.  Any diagnosed 
disorder must be evaluated for the 
specific purpose of assessing the relative 
degree of industrial impairment, in light 
of the Veteran's medical and vocational 
history.  The examiner should also 
describe what types of employment 
activities are limited because of the 
disorders and whether sedentary employment 
is feasible.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

4.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


